MEMORANDUM ***
Mumtaz Hussain Rizvi, a native and citizen of Pakistan, petitions for review of the Board of Immigration Appeals’ order summarily dismissing his appeal from an Immigration Judge’s (“IJ”) denial of his application for asylum and withholding of deportation. We have jurisdiction under 8 U.S.C. § 1105a(a). See Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997). We construe the Petitioner’s appeal liberally because he is pro se, see Barron v. Ashcroft, 358 F.3d 674, 676 n. 4 (9th Cir.2004), and review a summary dismissal to determine whether it is appropriate, Casas-Chavez v. INS, 300 F.3d 1088, 1089 (9th Cir.2002). We deny the petition.
Rizvi’s appeal was appropriately dismissed for failure to file a brief because the contentions contained in his notice of appeal contained nothing more than generalized statements about the impropriety of the Id’s decision. See Toquero v. INS, 956 F.2d 193, 195 (9th Cir.1992).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.